PER CURIAM.
Victor Day appeals the district court’s grant of summary judgment in Day’s civil rights action. Day v. Board of Regents, 911 F.Supp. 1228 (D.Neb.1995). Day contends the University of Nebraska’s decision to pay him less than other professors in his department was age-based and deprived him of an array of constitutional rights. Having carefully reviewed the record and the parties’ briefs, we conclude Day is not entitled to relief. Because the controlling law is clear, our review satisfies us that an opinion would have no precedential value. Accordingly, we affirm without further discussion. See 8th Cir. R. 47B.